 Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 1 of 28 Pageid#: 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR WESTERN DISTRICT OF VIRGINIA

 IN THE MATTER OF THE SEARCH OF:
                                                                5:20mj00012
                                                      Case No. ____________________
 Asus Atheros AR5B125 Laptop Computer,
 S/N: DCN0CV452335527


                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AND SEIZE


       I, Justin P. Hasty, Special Agent of the Federal Bureau of Investigation (FBI), being first

duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—an

electronic device described in Attachment A—which is currently in law enforcement possession

in Winchester, Virginia, which is within the Western District of Virginia, and the extraction from

that property of electronically stored information described in Attachment B.

       2.      I was hired by the FBI in February 2012 and successfully completed new agent

training at the FBI Academy in Quantico, Virginia in July 2012. I am currently assigned to the

Winchester Resident Agency of the Richmond Field Office. As a Special Agent of the FBI, I

have investigated violations of federal law, including those related to child exploitation and child

pornography. I have gained experience and knowledge through investigations and training and

from discussions with law enforcement officers with experience and training in the investigation

of violations of federal law related to child exploitation and child pornography. During the

course of child exploitation and child pornography investigations, I have had the opportunity to



                                                  1
 Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 2 of 28 Pageid#: 3




observe and review numerous examples of child pornography (as defined in 18 U.S.C. § 2256),

primarily in the form of computer media.

       3.      As a Special Agent, I am authorized to investigate violations of the laws of the

United States, and as a law enforcement officer, I am authorized to execute warrants issued

under the authority of the United States.

       4.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. I have set

forth the facts that I believe are necessary to establish probable cause to believe that evidence,

fruits, and instrumentalities of violations of 18 U.S.C. §§ 2252 (possession, receipt, and

distribution of child pornography) and 2252A (activities relating to material constitution or

containing child pornography) will be found on the following device: Asus Atheros AR5B125

Laptop Computer, S/N: DCN0CV452335527 (Subject Device).


       5.      I make this affidavit in support of an application for a search warrant for the

Subject Device, which is further described in Attachment A, for the items described in

Attachment B. I believe that probable cause exists to believe that evidence of violations of 18

U.S.C. §§ 2252 and 2252A is located in and within the Subject Device. Thus, as outlined

below, and based on my training and experience, I believe there is probable cause to believe that

evidence, fruits and/or instrumentalities of the aforementioned crimes are located in the Subject

Device.

       6.      The statements contained in this affidavit are based in part on: information

provided by FBI Special Agents; written reports about this and other investigations that I have

received from other law enforcement agents, information gathered from the service of

administrative subpoenas; the results of physical and electronic surveillance conducted by law

enforcement agents; independent investigation and analysis by FBI agents/analysts and computer

forensic professionals; and my experience, training and background as a Special Agent with the

                                                  2
 Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 3 of 28 Pageid#: 4




FBI.
                                   RELEVANT STATUTES

       7.      This investigation concerns alleged violations of 18 U.S.C. §§ 2252 and 2252A,

relating to material involving the sexual exploitation of minors:

       a.      18 U.S.C. § 2252(a)(2) prohibits knowingly receiving or distributing any visual

       depiction of a minor engaging in sexually explicit conduct using any means or facility of

       interstate or foreign commerce or that has been mailed, or has been shipped or transported

       in or affecting interstate or foreign commerce, or which contains materials which have been

       mailed or so shipped or transported, by any means including by computer. This section

       also prohibits knowingly reproducing any visual depiction of minors engaging in sexually

       explicit conduct for distribution using any means or facility of interstate or foreign

       commerce or in or affecting interstate or foreign commerce or through the mail.

       b.      18 U.S.C. § 2252(a)(4)(B) prohibits knowingly possessing or accessing with intent

       to view, one or more books, magazines, periodicals, films, video tapes, or other matter

       which contains any visual depiction of minors engaged in sexually explicit conduct that

       has been mailed, or has been shipped or transported using any means or facility of interstate

       or foreign commerce or in or affecting interstate or foreign commerce, or which was

       produced using materials which have been mailed or so shipped or transported by any

       means including by computer.

       c.      18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1) prohibits a person from knowingly

       receiving, distributing or conspiring to receive or distribute any child pornography or any

       material that contains child pornography, as defined in 18 U.S.C. § 2256(8), that has been

       mailed, or using any means or facility of interstate or foreign commerce shipped or

       transported in or affecting interstate or foreign commerce by any means, including by

                                                 3
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 4 of 28 Pageid#: 5




    computer.

    d.     18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2) prohibits a person from knowingly

    possessing or knowingly accessing with intent to view, or attempting to do so, any material

    that contains an image of child pornography, as defined in 18 U.S.C. § 2256(8), that has

    been mailed, or shipped or transported using any means or facility of interstate or foreign

    commerce or in or affecting interstate or foreign commerce by any means, including by

    computer, or that was produced using materials that have been mailed or shipped or

    transported in or affecting interstate or foreign commerce by any means, including by

    computer.

                                     DEFINITIONS


    8.     The following definitions apply to this Affidavit and attachments hereto:

    a.     “Bulletin Board” means an Internet-based website that is either secured (accessible

    with a password) or unsecured, and provides members with the ability to view postings by

    other members and make postings themselves. Postings can contain text messages, still

    images, video images, or web addresses that direct other members to specific content the

    poster wishes. Bulletin boards are also referred to as “internet forums” or “message

    boards.” A “post” or “posting” is a single message posted by a user. Users of a bulletin

    board may post messages in reply to a post. A message “thread,” often labeled a “topic,”

    refers to a linked series of posts and reply messages. Message threads or topics often

    contain a title, which is generally selected by the user who posted the first message of the

    thread. Bulletin boards often also provide the ability for members to communicate on a

    one-to-one basis through “private messages.” Private messages are similar to e-mail

    messages that are sent between two members of a bulletin board. They are accessible only


                                             4
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 5 of 28 Pageid#: 6




    by the user who sent/received such a message, or by the Website Administrator.

    b.     “Chat” refers to any kind of communication over the Internet that offers a real-time

    transmission of text messages from sender to receiver. Chat messages are generally short

    in order to enable other participants to respond quickly and in a format that resembles an

    oral conversation.    This feature distinguishes chatting from other text-based online

    communications such as Internet forums and email.

    c.     “Child Erotica,” as used herein, means materials or items that are sexually arousing

    to persons having a sexual interest in minors but that are not, in and of themselves, legally

    obscene or that do not necessarily depict minors in sexually explicit conduct.

    d.     “Child Pornography,” as used herein, is defined in 18 U.S.C. § 2256(8) as any

    visual depiction of sexually explicit conduct where (a) the production of the visual

    depiction involved the use of a minor engaged in sexually explicit conduct; (b) such visual

    depiction is a digital image, computer image, or computer-generated image that is, or

    is indistinguishable from, that of a minor engaging in sexually explicit conduct; or (c) the

    visual depiction has been created, adapted, or modified to appear that an identifiable minor

    is engaged in sexually explicit conduct.

    e.     “Computer,” as used herein, is defined pursuant to 18 U.S.C. § 1030(e)(1) as “an

    electronic, magnetic, optical, electrochemical, or other high speed data processing device

    performing logical or storage functions, and includes any data storage facility or

    communications facility directly related to or operating in conjunction with such device.”

    f.     “Computer Server” or “Server,” as used herein, is a computer that is attached to a

    dedicated network and serves many users. A web server, for example, is a computer which

    hosts the data associated with a website. That web server receives requests from a user and


                                               5
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 6 of 28 Pageid#: 7




    delivers information from the server to the user’s computer via the Internet. A domain

    name system (“DNS”) server, in essence, is a computer on the Internet that routes

    communications when a user types a domain name, such as www.cnn.com, into his or her

    web browser. Essentially, the domain name must be translated into an Internet Protocol

    (“IP”) address so the computer hosting the web site may be located, and the DNS server

    provides this function.

    g.     “Computer hardware,” as used herein, consists of all equipment which can receive,

    capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic,

    magnetic, or similar computer impulses or data. Computer hardware includes any data-

    processing devices (including, but not limited to, central processing units, internal and

    peripheral storage devices such as fixed disks, external hard drives, floppy disk drives and

    diskettes, and other memory storage devices); peripheral input/output devices (including,

    but not limited to, keyboards, printers, video display monitors, and related communications

    devices such as cables and connections), as well as any devices, mechanisms, or parts that

    can be used to restrict access to computer hardware (including, but not limited to, physical

    keys and locks).

    h.     “Computer software,” as used herein, is digital information which can be

    interpreted by a computer and any of its related components to direct the way they work.

    Computer software is stored in electronic, magnetic, or other digital form. It commonly

    includes programs to run operating systems, applications, and utilities.

    i.     “Computer-related documentation,” as used herein, consists of written, recorded,

    printed, or electronically stored material which explains or illustrates how to configure or

    use computer hardware, computer software, or other related items.



                                             6
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 7 of 28 Pageid#: 8




    j.     “Computer passwords, pass-phrases and data security devices,” as used herein,

    consist of information or items designed to restrict access to or hide computer software,

    documentation, or data. Data security devices may consist of hardware, software, or other

    programming code. A password or pass-phrase (a string of alpha-numeric characters)

    usually operates as a sort of digital key to “unlock” particular data security devices. Data

    security hardware may include encryption devices, chips, and circuit boards. Data security

    software of digital code may include programming code that creates “test” keys or “hot”

    keys, which perform certain pre-set security functions when touched. Data security

    software or code may also encrypt, compress, hide, or “booby-trap” protected data to make

    it inaccessible or unusable, as well as reverse the progress to restore it.

    k.     “File Transfer Protocol” (“FTP”), as used herein, is a standard network protocol

    used to transfer computer files from one host to another over a computer network, such as

    the Internet. FTP is built on client-server architecture and uses separate control and data

    connections between the client and the server.

    l.     “Hyperlink” refers to an item on a web page which, when selected, transfers the

    user directly to another location in a hypertext document or to some other web page.

    m.     The “Internet” is a global network of computers and other electronic devices that

    communicate with each other. Due to the structure of the Internet, connections between

    devices on the Internet often cross state and international borders, even when the devices

    communicating with each other are in the same state.

    n.     “Internet Service Providers” (“ISPs”), as used herein, are commercial organizations

    that are in business to provide individuals and businesses access to the Internet. ISPs

    provide a range of functions for their customers including access to the Internet, web



                                               7
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 8 of 28 Pageid#: 9




    hosting, e-mail, remote storage, and co-location of computers and other communications

    equipment. ISPs can offer a range of options in providing access to the Internet including

    telephone based dial-up, broadband based access via digital subscriber line (“DSL”) or

    cable television, dedicated circuits, or satellite based subscription. ISPs typically charge a

    fee based upon the type of connection and volume of data, called bandwidth, which the

    connection supports. Many ISPs assign each subscriber an account name – a user name or

    screen name, an "e-mail address," an e-mail mailbox, and a personal password selected by

    the subscriber. By using a computer equipped with a modem, the subscriber can establish

    communication with an Internet Service Provider (“ISP”) over a telephone line, through a

    cable system or via satellite, and can access the Internet by using his or her account name

    and personal password.

    o.     “Internet Protocol address” or “IP address” refers to a unique number used by a

    computer to access the Internet. IP addresses can be “dynamic,” meaning that the ISP

    assigns a different unique number to a computer every time it accesses the Internet. IP

    addresses might also be “static,” if an ISP assigns a user’s computer a particular IP address

    which is used each time the computer accesses the Internet. IP addresses are also used by

    computer servers, including web servers, to communicate with other computers.

    p.     “Minor” means any person under the age of eighteen years. See 18 U.S.C. §

    2256(1).

    q.     The terms “records,” “documents,” and “materials,” as used herein, include all

    information recorded in any form, visual or aural, and by any means, whether in handmade

    form (including, but not limited to, writings, drawings, painting), photographic form

    (including, but not limited to, microfilm, microfiche, prints, slides, negatives, videotapes,



                                              8
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 9 of 28 Pageid#: 10




     motion pictures, photocopies), mechanical form (including, but not limited to, phonograph

     records, printing, typing) or electrical, electronic or magnetic form (including, but not

     limited to, tape recordings, cassettes, compact discs, electronic or magnetic storage devices

     such as floppy diskettes, hard disks, CD-ROMs, digital video disks (“DVDs”), Personal

     Digital Assistants (“PDAs”), Multi Media Cards (“MMCs”), memory sticks, optical disks,

     printer buffers, smart cards, memory calculators, electronic dialers, or electronic

     notebooks, as well as digital data files and printouts or readouts from any magnetic,

     electrical or electronic storage device).

     r.     “Sexually explicit conduct” means actual or simulated (a) sexual intercourse,

     including genital-genital, oral-genital, or oral-anal, whether between persons of the same

     or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e)

     lascivious exhibition of the genitals or pubic area of any person. See 18 U.S.C. § 2256(2).

     s.     “URL” is an abbreviation for Uniform Resource Locator and is another name for a

     web address. URLs are made of letters, numbers, and other symbols in a standard form.

     People use them on computers by clicking a pre-prepared link or typing or copying and

     pasting one into a web browser to make the computer fetch and show some specific

     resource (usually a web page) from another computer (web server) on the Internet.

     t.     “Visual depictions” include undeveloped film and videotape, and data stored on

     computer disk or by electronic means, which is capable of conversion into a visual image.

     See 18 U.S.C. § 2256(5).

     u.     “Website” consists of textual pages of information and associated graphic images.

     The textual information is stored in a specific format known as Hyper-Text Mark-up

     Language (“HTML”) and is transmitted from web servers to various web clients via Hyper-



                                                 9
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 10 of 28 Pageid#: 11




         Text Transport Protocol (“HTTP”).

           BACKGROUND OF THE INVESTIGATION AND PROBABLE CAUSE


         9.       On March 3, 2016, a federal search warrant was executed at the residence of

CHARLES GRIFFITH MOLER (“SUBJECT”). At the time, SUBJECT resided with his parents

in Winchester, Virginia (RESIDENCE 1). The probable cause for the search warrant was based

on an investigation that concluded a user of an internet account at the residence was linked to an

online community of individuals who regularly sent and received child pornography via a

website, PlayPen, that operated on an anonymous online network. There was probable cause to

believe that a user of the Internet account at RESIDENCE 1 knowingly accessed with the intent

to view child pornography on PlayPen.


                                                  The Network 1


         10.      PlayPen operated on a network (“the Network”) available to Internet users who

are aware of its existence. The Network is designed specifically to facilitate anonymous

communication over the Internet. In order to access the Network, a user must install computer

software that is publicly available, either by downloading software to the user’s existing web

browser, downloading free software available from the Network’s administrators, or

downloading a publicly-available third-party application. 2 Using the Network prevents someone


1
          The actual name of the Network is known to law enforcement. The network remains active and disclosure
of the name of the network would potentially alert its members to the fact that law enforcement action is being taken
against the network, potentially provoking members to notify other members of law enforcement action, flee, and/or
destroy evidence. Accordingly, for purposes of the confidentiality and integrity of the ongoing investigation
involved in this matter, specific names and other identifying factors have been replaced with generic terms and the
network will be identified as “the Network.”
2
          Users may also access the Network through so-called “gateways” on the open Internet, however, use of
those gateways does not provide users with the full anonymizing benefits of the Network.


                                                         10
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 11 of 28 Pageid#: 12




attempting to monitor an Internet connection from learning what sites a user visits and prevents

the sites the user visits from learning the user’s physical location. Because of the way the

Network routes communication through other computers, traditional IP identification techniques

are not viable.


        11.       Websites that are accessible only to users within the Network can be set up within

the Network and PlayPen was one such website. Accordingly, PlayPen could not generally be

accessed through the traditional Internet. 3 Only a user who had installed the appropriate

software on the user’s computer could access PlayPen. Even after connecting to the Network,

however, a user had to know the exact web address of PlayPen in order to access it. Websites on

the Network are not indexed in the same way as websites on the traditional Internet.

Accordingly, unlike on the traditional Internet, a user could not simply perform a Google search

for the name of PlayPen, obtain the web address for PlayPen, and click on a link to navigate to

PlayPen. Rather, a user had to have obtained the web address for PlayPen directly from another

source, such as other users of PlayPen, or from online postings describing both the sort of

content available on PlayPen and its location. Accessing PlayPen therefore required numerous

affirmative steps by the user, making it extremely unlikely that any user could have simply

stumbled upon PlayPen without first understanding its content and knowing that its primary

purpose was to advertise and distribute child pornography.

        12.       The Network’s software protects users’ privacy online by bouncing their

communications around a distributed network of relay computers run by volunteers all around


3
          Due to a misconfiguration, prior to February 20, 2015, PlayPen was occasionally accessible through the
traditional Internet. In order to access PlayPen in that manner, however, a user would have had to know the exact IP
address of the computer server that hosted PlayPen, which information was not publicly available. As of on or about
February 20, 2015, PlayPen was no longer accessible through the traditional Internet.


                                                        11
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 12 of 28 Pageid#: 13




the world, thereby masking the user’s actual IP address which could otherwise be used to

identify a user.

        13.        The Network also makes it possible for users to hide their locations while offering

various kinds of services, such as web publishing, forum/website hosting, or an instant

messaging server. Within the Network itself, entire websites can be set up which operate the

same as regular public websites with one critical exception - the IP address for the web server is

hidden and instead is replaced with a Network-based web address. A user can only reach such

sites if the user is using the Network client and operating in the Network. Because neither a user

nor law enforcement can identify the actual IP address of the web server, it is not possible to

determine through public lookups where the computer that hosts the website is located.

Accordingly, it is not possible to obtain data detailing the activities of the users from the website

server through public lookups.


                                  Arrest and Subsequent Investigation


        14.        During the execution of the search warrant at RESIDENCE 1, SUBJECT was

interviewed, and he admitted to using his Compaq laptop computer to access and download child

pornography via sites residing on the Network. SUBJECT’s Compaq laptop computer was

seized and subsequent forensic examination revealed image and video files that depicted child

pornography.

        15.        On January 31, 2020, SUBJECT was arrested pursuant to an arrest warrant issued

in the Western District of Virginia. The arrest warrant stemmed from an indictment charging

SUBJECT with one count of accessing one of more visual depictions of a minor engaged in

sexually explicit conduct with the intent to view, in violation of 18 U.S.C. § 2252(a)(4)(B).



                                                   12
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 13 of 28 Pageid#: 14




        16.      Following his arrest, SUBJECT was transported to the FBI Winchester Resident

Agency where he was advised of his Miranda rights. SUBJECT waived his Miranda rights and

agreed to speak with FBI agents.

        17.      SUBJECT stated he had downloaded a browser onto the Subject Device in order

to access the Network. SUBJECT acknowledged he has continued to download child

pornography via the Network, view it, masturbate to it or attempt to, and then delete it. Each

time, SUBJECT deleted the files and emptied the computer’s recycle bin, but he stated,

“obviously, that stuff stays in the deep part of the computer.”


        18.      SUBJECT stated as recently as the night of January 30, 2020, the night prior to

his arrest, he used the Subject Device to access “Website B” 4 and downloaded a video.

According to SUBJECT, the video depicted an approximately 13 or 14 year old girl stripping and

performing oral sex on an adult male who then had vaginal intercourse with the girl. In his

estimation, the oldest the girl could have been was 16 years old. In addition, SUBJECT admitted

to accessing child pornography websites via the traditional internet on the same night.


        19.      SUBJECT described another video from “Website B” that he viewed on the

Device a few weeks prior to his arrest. According to SUBJECT, the video depicted an adult

male having anal intercourse with a girl. SUBJECT estimated the girl’s age to be 9, 10, or 11

years old.




4
 PlayPen was previously referred to as “Website A” in a related federal search warrant affidavit. On January 31,
2020, SUBJECT disclosed the name of a different website on the Network to FBI agents. For clarity, the website
disclosed on January 31, 2020 will be referred to as “Website B.” Disclosure of the name of the site would
potentially alert its members to the fact that law enforcement is aware of its existence, potentially provoking
members to notify other members of law enforcement’s awareness, flee, and/or destroy evidence.


                                                        13
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 14 of 28 Pageid#: 15




       20.     According to SUBJECT, “Website B” displayed separate categories that included

children from ages 0 to 10 and teens from ages approximately 11 to 15, the latter of which was

what SUBJECT usually selected. Within the 11 to 15 year old category, there were threads in

which users posted videos for downloading, such as hardcore, solo, and scat. SUBJECT gave an

example of hardcore as an adult male having "penetration sex, anally or vaginally" with a girl

under the age of 18. SUBJECT gave additional examples of an adult male performing oral sex

on an underage girl and an underage girl performing oral sex on a male who was usually an

adult. SUBJECT preferred to view images or videos of girls who were 12, 13, or 14 years old.


       21.     SUBJECT indicated he had accessed “Website B” since late 2018, and he only

accessed “Website B” with the Subject Device.


       22.     SUBJECT stated the Subject Device was located at his current residence in

Winchester, Virginia (RESIDENCE 2), and he consented, in writing, to the search of

RESIDENCE 2. In addition, SUBJECT was informed the purpose of the request was to seize the

Subject Device.

       23.     The Subject Device is currently in the lawful possession of the FBI and in storage

in Winchester, Virginia. In my training and experience, I know that the Subject Device has been

stored in a manner in which its contents are, to the extent material to this investigation, in

substantially the same state as they were when the Subject Device first came into the possession

of the FBI.


 CHARACTERISTICS COMMON TO INDIVIDUALS WHO ACCESS WITH INTENT
                  TO VIEW CHILD PORNOGRAPHY


       24.     Based on my previous investigative experience related to child pornography

investigations, and the training and experience of other law enforcement officers with whom I
                                                 14
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 15 of 28 Pageid#: 16




have had discussions, I know there are certain characteristics common to individuals who utilize

web based bulletin boards to access with intent to view images of child pornography:

       a.      Individuals who access with intent to view child pornography may receive sexual

       gratification, stimulation, and satisfaction from contact with children; or from fantasies

       they may have viewing children engaged in sexual activity or in sexually suggestive poses,

       such as in person, in photographs, or other visual media; or from literature describing such

       activity.

       b.      Likewise, individuals who access with intent to view child pornography often

       maintain their collections that are in a digital or electronic format in a safe, secure and

       private environment, such as a computer and surrounding area. These collections are often

       maintained for several years and are kept close by, usually at the collector’s residence or

       inside the collector’s vehicle, to enable the individual to view the collection, which is

       valued highly.

       c.      Individuals who access with intent to view child pornography also may correspond

       with and/or meet others to share information and materials; rarely destroy correspondence

       from other child pornography distributors/collectors; conceal such correspondence as they

       do their sexually explicit material; and often maintain lists of names, addresses, and

       telephone numbers of individuals with whom they have been in contact and who share the

       same interests in child pornography.

       d.      Individuals who would have knowledge about how to access a hidden and

       embedded bulletin board could have gained knowledge of its location through online

       communication with others of similar interest. Other forums, such as bulletin boards,

       newsgroups, IRC chat or chat rooms have forums dedicated to the trafficking of child



                                               15
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 16 of 28 Pageid#: 17




       pornography images. Individuals who utilize these types of forums are considered more

       advanced users and therefore more experienced in acquiring a collection of child

       pornography images.

       e.      Individuals who access with intent to view child pornography prefer not to be

       without their child pornography for any prolonged time period. This behavior has been

       documented by law enforcement officers involved in the investigation of child

       pornography throughout the world.


             BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY


       25.     Computers and digital technology have dramatically changed the way in which

individuals interested in child pornography interact with each other. Computers basically serve

four functions in connection with child pornography: production, communication, distribution,

and storage.


       26.     Child pornographers can transfer printed photographs into a computer-readable

format with a device known as a scanner. Furthermore, with the advent of digital cameras, when

the photograph is taken it is saved as a digital file that can be directly transferred to a computer

by simply connecting the camera to the computer. In the last ten years, the resolution of pictures

taken by digital cameras has increased dramatically, meaning the photos taken with digital

cameras have become sharper and crisper. Photos taken on a digital camera are stored on a

removable memory card in the camera. These memory cards can provide enough space to store

thousands of high-resolution photographs. Video camcorders, which once recorded video onto

tapes or mini-CDs, now can save video footage in a digital format directly to a hard drive in the

camera. The video files can be easily transferred from the camcorder to a computer.


                                                 16
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 17 of 28 Pageid#: 18




       27.     A device known as a modem allows any computer to connect to another computer

through the use of telephone, cable, or wireless connection. Electronic contact can be made to

literally millions of computers around the world. The ability to produce child pornography

easily, reproduce it inexpensively, and market it anonymously (through electronic

communications) has drastically changed the method of distribution and receipt of child

pornography. Child pornography can be transferred via electronic mail or through file transfer

protocols (FTPs) to anyone with access to a computer and modem. Because of the proliferation

of commercial services that provide electronic mail service, chat services (i.e., “Instant

Messaging”), and easy access to the Internet, the computer is a preferred method of distribution

and receipt of child pornographic materials.


       28.     The computer’s ability to store images in digital form makes the computer itself

an ideal repository for child pornography. The size of the electronic storage media (commonly

referred to as the hard drive) used in home computers has grown tremendously within the last

several years. These drives can store thousands of images at very high resolution. In addition,

there are numerous options available for the storage of computer or digital files. One-Terabyte

external and internal hard drives are not uncommon. Other media storage devices include CDs,

DVDs, and “thumb,” “jump,” or “flash” drives, which are very small devices which are plugged

into a port on the computer. It is extremely easy for an individual to take a photo with a digital

camera, upload that photo to a computer, and then copy it (or any other files on the computer) to

any one of those media storage devices (CDs and DVDs are unique in that special software must

be used to save or “burn” files onto them). Media storage devices can easily be concealed and

carried on an individual’s person.




                                                 17
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 18 of 28 Pageid#: 19




       29.     The Internet affords individuals several different venues for obtaining, viewing,

and trading child pornography in a relatively secure and anonymous fashion.


       30.     Individuals also use online resources to retrieve and store child pornography,

including services offered by Internet Portals such as Yahoo! and Hotmail, among others. The

online services allow a user to set up an account with a remote computing service that provides

e-mail services as well as electronic storage of computer files in any variety of formats. A user

can set up an online storage account from any computer with access to the Internet. Even in

cases where online storage is used, however, evidence of child pornography can be found on the

user’s computer or external media in most cases.


       31.     As is the case with most digital technology, communications by way of computer

can be saved or stored on the computer used for these purposes. Storing this information can be

intentional, i.e., by saving an e-mail as a file on the computer or saving the location of one’s

favorite websites in, for example, “bookmarked” files. Digital information can also be retained

unintentionally, e.g., traces of the path of an electronic communication may be automatically

stored in many places (e.g., temporary files or ISP client software, among others). In addition to

electronic communications, a computer user’s Internet activities generally leave traces or

“footprints” in the web cache and history files of the browser used. Such information is often

maintained indefinitely until overwritten by other data.


                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       32.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the




                                                 18
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 19 of 28 Pageid#: 20




Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.


       33.     There is probable cause to believe that things that were once stored on the Subject

Device may still be stored there, for at least the following reasons:


       a.      Based on my knowledge, training, and experience, I know that computer files or

       remnants of such files can be recovered months or even years after they have been

       downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic files

       downloaded to a storage medium can be stored for years at little or no cost. Even when

       files have been deleted, they can be recovered months or years later using forensic tools.

       This is so because when a person “deletes” a file on a computer, the data contained in the

       file does not actually disappear; rather, that data remains on the storage medium until it is

       overwritten by new data.

       b.      Therefore, deleted files, or remnants of deleted files, may reside in free space or

       slack space—that is, in space on the storage medium that is not currently being used by

       an active file—for long periods of time before they are overwritten. In addition, a

       computer’s operating system may also keep a record of deleted data in a “swap” or

       “recovery” file.

       c.      Wholly apart from user-generated files, computer storage media—in particular,

       computers’ internal hard drives—contain electronic evidence of how a computer has been

       used, what it has been used for, and who has used it. To give a few examples, this

       forensic evidence can take the form of operating system configurations, artifacts from

       operating system or application operation, file system data structures, and virtual memory

       “swap” or paging files. Computer users typically do not erase or delete this evidence,

                                                 19
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 20 of 28 Pageid#: 21




       because special software is typically required for that task. However, it is technically

       possible to delete this information.

       d.        Similarly, files that have been viewed via the Internet are sometimes

       automatically downloaded into a temporary Internet directory or “cache.”

       34.       Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:


       a.        Data on the storage medium can provide evidence of a file that was once on the

       storage medium but has since been deleted or edited, or of a deleted portion of a file (such

       as a paragraph that has been deleted from a word processing file). Virtual memory paging

       systems can leave traces of information on the storage medium that show what tasks and

       processes were recently active. Web browsers, e-mail programs, and chat programs store

       configuration information on the storage medium that can reveal information such as online

       nicknames and passwords. Operating systems can record additional information, such as

       the attachment of peripherals, the attachment of USB flash storage devices or other external

       storage media, and the times the computer was in use. Computer file systems can record

       information about the dates files were created and the sequence in which they were created.

       b.        Forensic evidence on a device can also indicate who has used or controlled the

       device.     This “user attribution” evidence is analogous to the search for “indicia of

       occupancy” while executing a search warrant at a residence.




                                                 20
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 21 of 28 Pageid#: 22




     c.      A person with appropriate familiarity with how an electronic device works may,

     after examining this forensic evidence in its proper context, be able to draw conclusions

     about how electronic devices were used, the purpose of their use, who used them, and

     when.

     d.      The process of identifying the exact electronically stored information on a storage

     medium that is necessary to draw an accurate conclusion is a dynamic process. Electronic

     evidence is not always data that can be merely reviewed by a review team and passed along

     to investigators. Whether data stored on a computer is evidence may depend on other

     information stored on the computer and the application of knowledge about how a

     computer behaves.      Therefore, contextual information necessary to understand other

     evidence also falls within the scope of the warrant.

     e.      Further, in finding evidence of how a device was used, the purpose of its use, who

     used it, and when, sometimes it is necessary to establish that a particular thing is not present

     on a storage medium.

     f.      I know that when an individual uses an electronic device to access child

     pornography, the individual’s electronic device will generally serve both as an

     instrumentality for committing the crime, and also as a storage medium for evidence of the

     crime. The electronic device is an instrumentality of the crime because it is used as a means

     of committing the criminal offense. The electronic device is also likely to be a storage

     medium for evidence of crime. From my training and experience, I believe that an

     electronic device used to commit a crime of this type may contain: data that is evidence of

     how the electronic device was used; data that was sent or received; and other records that

     indicate the nature of the offense.



                                               21
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 22 of 28 Pageid#: 23




       35.     Nature of examination. Searches and seizures of evidence from computers

commonly require agents to download or copy information from the computers and their

components, or seize most or all computer items (computer hardware, computer software, and

computer related documentation) to be processed later by a qualified computer expert in a

laboratory or other controlled environment. This is almost always true because of the following

two reasons:


       a.      Computer storage devices (like hard disks, diskettes, tapes, laser disks, magneto

       opticals, and others) can store the equivalent of thousands of pages of information.

       Especially when the user wants to conceal criminal evidence, he or she often stores it in

       random order with deceptive file names. This requires searching authorities to examine all

       the stored data that is available in order to determine whether it is included in the warrant

       that authorizes the search. This sorting process can take days or weeks, depending on the

       volume of data stored.


       b.      Searching computer systems for criminal evidence is a highly technical process

       requiring expert skill and a properly controlled environment. The vast array of computer

       hardware and software available requires even computer experts to specialize in some

       systems and applications. The search of a computer system is an exacting scientific

       procedure that is designed to protect the integrity of the evidence and to recover even

       hidden, erased, compressed, password-protected, or encrypted files. Since computer

       evidence is extremely vulnerable to tampering or destruction (which may be caused by

       malicious code or normal activities of an operating system), the controlled environment of

       a laboratory is essential to its complete and accurate analysis.



                                                22
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 23 of 28 Pageid#: 24




       36.     Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am

applying for would permit the examination of the device consistent with the warrant. The

examination may require authorities to employ techniques, including but not limited to

computer-assisted scans of the entire medium, that might expose many parts of the device to

human inspection in order to determine whether it is evidence described by the warrant.


       37.     Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.


                                         CONCLUSION


       38.     Based upon the foregoing, I respectfully request that a search warrant be issued

for the Subject Device, more particularly described in Attachment A, authorizing the search for

items described in Attachment B.


                                                   Respectfully submitted,


                                                   /s/ Justin P. Hasty
                                                   Justin P. Hasty
                                                   Special Agent
                                                   Federal Bureau of Investigation


       Received by reliable electronic means
       and sworn and attested to by telephone on
       February xxxxxx
         bruary 19
                19, 2020x: 20, 2020:
                    2020:

       _________________________________________
         __________
                __ ______________
                               ____
                                  _______
                                      _ ______
       HONORABLE
        ONOORA              HOPPE
             R BLE JOEL C. HOPPPP
                               P PE
       UNITED
        NITED STATES MAGISTRATE JUDGE



                                                23
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 24 of 28 Pageid#: 25




                                      ATTACHMENT A


       The property to be searched is an Asus Atheros AR5B125 Laptop Computer, S/N:

DCN0CV452335527, hereinafter the “Subject Device.” The Subject Device is currently located

in Winchester, Virginia in the possession of the FBI.

       This warrant authorizes the forensic examination of the Subject Device for the purpose of

identifying the electronically stored information described in Attachment B.




                                                1
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 25 of 28 Pageid#: 26




                                       ATTACHMENT B


       The following items to be seized constitute contraband, fruits, instrumentalities, and

evidence of crimes, to wit: violations of 18 U.S.C. §§ 2252 and 2252A relating to the receipt,

distribution, possession of, and access with intent to view visual depictions of minors engaging

in sexually explicit conduct and child pornography:


           a. Child pornography;


           b. Child erotica;


           c. Visual depictions of minor engaged in sexually explicit conduct;


           d. Information, correspondence, records, documents or other materials constituting

               evidence of or pertaining to items “a” through “c” above (namely child

               pornography, child erotica, and visual depictions of minors engaged in sexually

               explicit conduct), or constituting evidence of or pertaining to the receipt,

               distribution, possession, transmission of, or access with intent to view through

               interstate or foreign commerce of items “a” and “c” above, or constituting

               evidence of or pertaining to an interest in child pornography or sexual activity

               with children, including:


                   i. Correspondence or communications, such as electronic mail, chat logs,

                      and electronic messages;


                  ii. Internet usage records, user names, logins, passwords, e-mail addresses

                      and identities assumed for the purposes of communication on the Internet,

                      billing, account, and subscriber records, chat room logs, chat records,

                                                 1
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 26 of 28 Pageid#: 27




                   membership in online groups, clubs or services, connections to online or

                   remote computer storage, and electronic files;


              iii. Diaries, address books, names, and lists of names and addresses of

                   individuals who may have been contacted by the computer and internet

                   websites;


              iv. Shared images, “friends lists” and “thumbnails;”


        e. Evidence of who used, owned, or controlled the Subject Device at the time the

           things described in this warrant were created, edited, or deleted, such as logs,

           registry entries, configuration files, saved usernames and passwords, documents,

           browsing history, user profiles, email, email contacts, “chat,” instant messaging

           logs, photographs, and correspondence;


        f. Evidence of software that would allow others to control the Subject Device, such

           as viruses, Trojan horses, and other forms of malicious software, as well as

           evidence of the presence or absence of security software designed to detect

           malicious software;


        g. Evidence of the lack of such malicious software;


        h. Evidence indicating how and when the computer was accessed or used to

           determine the chronological context of computer access, use, and events relating

           to crime under investigation and to the computer user;


        i. Evidence indicating the computer user’s state of mind as it relates to the crime

           under investigation;

                                             2
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 27 of 28 Pageid#: 28




          j. Evidence of the attachment to the Subject Device of other storage devices or

              similar containers for electronic evidence;


          k. Evidence of counter-forensic programs (and associated data) that are designed to

              eliminate data from the Subject Device;


          l. Evidence of the times the Subject Device was used;


          m. Passwords, encryption keys, and other access devices that may be necessary to

              access the Subject Device;


          n. Records of or information about Internet Protocol addresses used by the Device;


          o. Records of or information about the Subject Device’s Internet activity, including

              firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

              web pages, search terms that the user entered into any Internet search engine, and

              records of user-typed web addresses;


          p. Contextual information necessary to understand the evidence described in this

              attachment; and


          q. Records, information, and items relating to the sexual exploitation of children on

              Website B and other such sites residing on the Network, including

              correspondence and communications between users of Website B or other such

              sites.


       As used above, the terms “records” and “information” include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,



                                               3
Case 5:20-mj-00012-JCH Document 1-1 Filed 02/20/20 Page 28 of 28 Pageid#: 29




including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.


       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or

copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.




                                                 4
